Citation Nr: 1522377	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO. 12-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral knee internal derangement prior to March 10, 2014.

2. Entitlement to an evaluation in excess of 20 percent for bilateral knee internal derangement subsequent to March 10, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


FINDINGS OF FACT

1. Prior to March 10, 2014, the Veteran's knees were limited to no less than 90 degrees of flexion, with no instability or functional limitation that more closely approximates the criteria for a higher rating.

2. Beginning March 10, 2014, the evidence reflects that the Veteran's knees were functionally limited by weakness, excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, and weight bearing; the Veteran's left knee was limited to 25 degrees of flexion and his right knee was limited to 30 degrees of flexion; the Veteran required the constant use of a walker to ambulate.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right knee internal derangement prior to March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2014).

2. The criteria for an evaluation in excess of 10 percent for left knee internal derangement prior to March 10, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2014).

3. The criteria for an evaluation of 30 percent, and no higher, for right knee internal derangement have been met effective March 10, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2014).

4. The criteria for an evaluation of 30 percent, and no higher, for left knee internal derangement have been met effective March 10, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, VA examinations were conducted in October 2011 and March 2014 in connection with the Veteran's claims.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the October 2011 examination, the Veteran asserted that the examiner did not address his range of motion and the examination was therefore inadequate.  However, review of the October 2011 examination report reflects that range of motion testing, including repetition testing, was conducted.  In this regard the Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the Veteran has not attacked the competency of the examiner, rather, he has asserted that the examiner was not thorough in his examination.  As described however, the examination report does contain range of motion data for the October 2011 visit.  The Board therefore finds that VA satisfied its duty to assist the Veteran.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, while the Veteran has asserted that he is entitled to an increased rating for his service connected right and left knee disabilities, the evidence does not reflect, and the Veteran does not contend, that he experienced any ankylosis, dislocation of semilunar cartilage, subluxation, instability, limitation of extension, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, and 5262 are not applicable.  Additionally, the medical evidence does not reflect that the Veteran's scars associated with his knee disabilities are painful or unstable.  As such, a separate rating is not warranted.

III. Increased Rating - bilateral knees prior to March 10, 2014

Prior to March 10, 2014, the Veteran's knees have been rated as 10 percent disabling under Diagnostic Code 5260.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees. 38 C.F.R. § 4.71, Plate II (2014).

The evidence for this period consists primarily of private treatment records and the October 2011 QTC examination report.  An October 2010 treatment report reflects that the Veteran had full extension and was limited to 135 degrees of flexion bilaterally.  No instability or subluxation were noted.  Remaining treatment records reflect that the Veteran was seen consistently for bilateral knee pain.

The October 2011 examination report reflects that the Veteran had prior bilateral medial meniscus repair.  He also reported experiencing flare-ups as often as four times per week that resulted in increased pain and difficulty rising from a seated position, and standing or walking for prolonged periods.  The Veteran also reported difficulty with walking, bending, standing, and stooping.  Examination revealed an abnormally slow gait due to pain.  The Veteran did not require a walker or cane but did utilize knee braces.  Review of the knees revealed tenderness but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, or subluxation.  No ankylosis was observed in either knee.  Examination did reveal locking pain bilaterally.  No instability was observed.  Further, repetition testing did not result in additional functional impairment due to weakness, pain, fatigue, lack of endurance, or incoordination.  Range of motion testing revealed flexion to 90 degrees bilaterally with no additional limitation after repetition.

Based on the evidence described, the Board does not find that an evaluation in excess of 10 percent for the Veteran's bilateral knee disability is warranted prior to March 10, 2014.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's bilateral knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 90 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Private treatment records from October 2010 reflect that the Veteran's knees were limited to 135 degrees of flexion.  In short, there is no competent evidence that the Veteran's knees were limited to less than 90 degrees of flexion at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted.

In reaching the above conclusion, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right and left knee flexion to warrant a higher rating for knee restrictions under Diagnostic Code 5260.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion resulted in a functional loss that more closely approximated an inability to flex his knees beyond 30 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  It is notable that the Veteran reported experiencing flare-ups and difficulty with stairs and rising from a seated position.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or less.  Therefore, a higher rating for limitation of bilateral knee flexion is not warranted prior to March 10, 2014.

IV. Increased Rating - Beginning March 10, 2014

Beginning March 10, 2014 the Veteran's knees have been rated as 20 percent disabling under Diagnostic Code 5260.

The Most probative evidence during this period consists of the March 2014 QTC examination report.  The report reflects that the Veteran experienced flare-ups that resulted in weakness of his knees.  Range of motion testing revealed right knee flexion to 30 degrees and left knee flexion to 25 degrees, with no additional limitation after repetition.  No ankylosis was observed.  The Veteran once again had full extension bilaterally.  The examiner noted that the Veteran's knees were functionally limited by weakened movement, excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Muscle strength testing was 3/5 bilaterally.  No history of subluxation or dislocation was reported.  The examiner did note the Veteran's history of meniscus tear and frequent episodes of joint pain.  However, no locking or effusion were reported.  The Veteran also reported the constant use of a walker to ambulate.

Based on the evidence described, the Board finds that an evaluation of 30 percent, and no higher, is warranted for the Veteran's bilateral knee disability effective March 10, 2014.  While the Veteran's bilateral knee flexion was not limited to 15 degrees or less, the level of functional impairment, due to weakness, incoordination, fatigue, and the constant need of a walker, more closely approximates a 30 percent rating under Diagnostic Code 5260.  In order to warrant a higher rating, the Veteran's knees must limited to 30 degrees of extension, ankylosed between 10 and 20 degrees of flexion, or be compromised by nonunion of the tibia and fibula.  As described, the Veteran experienced no limitation of extension or ankylosis of either knee throughout the period on appeal.  Further, X-rays did not reveal any nonunion of the tibia and fibula.  Therefore, a higher rating is not warranted as the Veteran did not experience limitation of extension or ankylosis of his knees at any point during the period on appeal.

In reaching the above conclusion, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right and left knee flexion to warrant a higher rating for knee restrictions under Diagnostic Codes 5256, 5261, or 5262.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, weakness, fatigue, or incoordination resulted in a functional loss that more closely approximated an inability to extend his knees beyond 30 degrees, ankylosis of the knee, or nonunion of the tibia and fibula.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  It is notable that the Veteran reported experiencing flare-ups that resulted in additional weakness.  However, as described above, the Board has already considered this in the award of a 30 percent rating for the left and right knee.  Therefore, a higher rating for limitation of bilateral knee flexion is not warranted.

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral knee disabilities is specifically contemplated by the schedular rating criteria.  The Veteran's bilateral knee disabilities have been manifested by degenerative changes, fatigue, painful motion, limitation of motion, and weakened movement.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

Also, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected knee disabilities.  The record does reflect that the Veteran's knee disabilities impair his occupational functioning.  However, he has not alleged that he is, or was at any time during the period on appeal, unemployable on account of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to service-connected disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to March 10, 2014 for bilateral internal derangement of the knee is denied.

Entitlement to an evaluation of 30 percent, and no higher, for bilateral internal derangement of the knee is granted effective March 10, 2014



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


